IN THE SUPREME COURT OF IOWA
                              No. 15–1169

                           Filed April 15, 2016

                       Amended August 23, 2016


NICK C. RHOADES,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      Appeal from the Iowa District Court for Bremer County, DeDra

Schroeder, Judge.



      Plaintiff appeals the district court’s award of summary judgment to

the State of Iowa in a wrongful imprisonment action. AFFIRMED.



      Dan Johnston, Des Moines, for appellant.


      Thomas J. Miller, Attorney General, and John McCormally,

Assistant Attorney General, for appellee.
                                         2

APPEL, Justice.

      In this case, we consider whether a defendant who has pled guilty

to a criminal offense but later successfully challenged the validity of the

plea may qualify as a “wrongfully imprisoned person” under Iowa Code

section 663A.1 (2015).

      I. Background Facts and Proceedings.

      Nicholas Rhoades was HIV positive when he came in contact with

A.P. on a social networking site. After exchanging messages, A.P invited

Rhoades to his home. A.P. understood Rhoades to be HIV negative, in

part because of Rhoades’s online profile. Rhoades and A.P. engaged in

consensual unprotected oral and protected anal sex at A.P.’s home.

When A.P. learned that Rhoades was HIV positive, he contacted law

enforcement. Rhoades was charged with criminal transmission of HIV in

violation of Iowa Code section 709C.1 (2007). 1

      Ultimately,     Rhoades    pled    guilty   to    one    count   of   criminal

transmission of HIV. The district court sentenced Rhoades to a term in

prison not to exceed twenty-five years with life parole and required

Rhoades to be placed on the sex offender registry.                  Rhoades filed a

motion to reconsider the sentence.           The district court then suspended
Rhoades’s twenty-five-year sentence and placed Rhoades on probation

for five years. Rhoades did not appeal.

      About     six   months    later,   Rhoades       filed   an   application   for

postconviction relief.    Rhoades alleged that his trial counsel provided

ineffective assistance by allowing Rhoades to plead guilty to a charge for

which there was no factual basis. The district court denied relief, and

the court of appeals affirmed. We granted further review. On further

      1In 2014, Iowa Code chapter 709C was repealed and replaced by chapter 709D,
the Contagious or Infections Disease Transmission Act. See 2014 Iowa Acts ch. 1119.
                                     3

review, we reversed the judgment of the district court. See Rhoades v.

State, 848 N.W.2d 22, 33 (Iowa 2014).

      In that appeal, Rhoades claimed that his guilty plea was invalid

because there was not substantial evidence to support the plea. Among

other things, Rhoades stressed that at the time of his offense, his viral

load was virtually undetectable.         He argued that in light of the

developments in medicine, there was insufficient factual evidence to

support the guilty plea.     The mere fact that he knew he had HIV,

Rhoades argued, was not enough to provide a factual basis for the crime.

      We first began by examining the elements of the offense. Id. at 26.

One of the elements of criminal transmission of HIV was “intimate

contact.”   Iowa Code § 709C.1(1)(a).       The statute defined “intimate

contact” as “the intentional exposure of the body of one person to a

bodily fluid of another person in a manner that could result in the

transmission of the human immunodeficiency virus.” Id. § 709C.2(b).

      We then examined the colloquy before the district court in

accepting the guilty plea. Rhoades, 848 N.W.2d at 29. When the district

court asked Rhoades whether he had engaged in “intimate contact” with

another person, Rhoades responded “Yes sir.” Id.

      We held that the admission that he had engaged in “intimate

contact” with another was not a sufficient basis to support the guilty

plea. Id. at 30. We concluded that the district court had used technical

terms from the statute but that such conclusory terms were insufficient

to establish that the defendant acknowledged facts consistent with the

completion of the crime. Id. We further noted the minutes of testimony

and the presentence investigation report did not provide a factual basis

for the element of intimate contact. Id. at 31.
                                     4

      Finally, we considered whether judicial notice could be taken of the

fact that a person with HIV could transmit the disease.             Id.   We

concluded that we could not take judicial notice that an infected person

could transmit HIV regardless of the viral load.     Id. at 32.   In light of

advances in medicine, we concluded, on the record presented below, that

there was insufficient evidence to show that Rhoades exchanged bodily

fluids with A.P. or intentionally exposed A.P. to the disease. Id. at 32–33.

      We remanded the case back to the district court.            Id. at 33.

Because it was possible the State may have been able to establish the

necessary factual basis, however, we directed the district court to give

the State an opportunity to do so. Id. If the State was unable to do so,

we stated that the plea must be withdrawn and the State could proceed

accordingly.   Id. On remand, the State dismissed the charges against

Rhoades.

      Rhoades then filed an action under Iowa Code chapter 663A

(2015), asserting that he was wrongfully imprisoned by the State and

entitled to compensation.    Under Iowa Code section 663A.1, a person

may be a wrongfully imprisoned person and entitled to relief only if

      [t]he individual did not plead guilty to the public offense
      charged, or to any lesser included offense, but was convicted
      by the court or by a jury of an offense classified as an
      aggravated misdemeanor or felony.

Id. § 663A.1(1)(b).

      The State filed a motion to dismiss, arguing that under the statute,

Rhoades was not entitled to relief because he had pled guilty in a

criminal case that provided the basis for the imprisonment. The district

court granted the State’s motion to dismiss.
                                     5

      II. Standard of Review.

      This case involves a question of statutory interpretation.        Such

questions are reviewed for errors at law.     State v. Hagen, 840 N.W.2d

140, 144 (Iowa 2013); Sanchez v. State, 692 N.W.2d 812, 816 (Iowa

2005).

      III. Background to Wrongful Imprisonment Statutes.

      A. Wrongful Convictions: From Case Studies to DNA.                 For

many decades, the question of wrongful imprisonment has been a

question of public debate.     Beginning in 1932 with the publication of

Edwin M. Borchard’s Convicting the Innocent: Errors of Criminal Justice,

there has been a steady stream of literature questioning the outcomes of

our criminal justice system.      Most of these early critiques involved

detailed reconstruction and study of the records in individual cases and

assessments of the accuracy of conclusions of guilt reflected in jury

verdicts.   See Adele Bernhard, When Justice Fails: Indemnification for

Unjust Conviction, 6 U. Chi. L. Sch. Roundtable 73, 76–78 (1999)

[hereinafter Bernhard, When Justice Fails] (canvassing early wrongful

conviction literature).

      With the advent of DNA testing, however, the evidence of wrongful

conviction moved from the anecdotal and conjectural to the empirical.

The first conviction vacated based on DNA evidence occurred in 1989.

Rob Warden, The Revolutionary Role of Journalism in Identifying and

Rectifying Wrongful Convictions, 70 UMKC L. Rev. 803, 829 (2002). In

1996, the National Institute of Justice (NIJ) of the United States

Department     of   Justice   published   a   report   identifying   wrongful

convictions for sexual assault and murder.        Edward Connors et al.,

Convicted by Juries, Exonerated by Science: Case Studies in the Use of
                                             6

DNA Evidence to Establish Innocence After Trial (1996) [hereinafter NIJ

Report], www.ncjrs.gov/pdffiles/dnaevid.pdf.

        Unlike the prior case analysis, the NIJ Report employed DNA

evidence to irrefutably prove the innocence of those wrongfully convicted.

Walter F. Rowe, Forward to NIJ Report, at xv–xvi. Remarkably, in the

seven years between 1989 and 1996 in sexual assault cases referred to

the FBI, DNA results excluded the prime suspect about twenty percent of

the time and only about sixty percent matched or included the primary

suspect.       Peter Neufeld & Barry C. Scheck, Forward to NIJ Report, at

xxviii. 2      Other DNA-based studies revealed significant numbers of

wrongful convictions.          See Samuel R. Gross et al., Exoneration in the

United States 1989 through 2003, 95 J. Crim. L. & Criminology 523, 524

(2005). The DNA-related developments stimulated law school affiliated

organizations like the Innocence Project, affiliated with the Cardozo Law

School,     the     Medill    Justice    Project,    affiliated   with    Northwestern

University, and the National Registry of Exonerations at the University of

Michigan Law School to document and analyze wrongful convictions.

What is the Innocence Project? How Did it Get Started?, Innocence Project,

www.innocenceproject.org/inpr/faqs/what-is-the-innocence-project-
how-did-it-get-started (last visited Apr. 14, 2016); Medill Justice Project,

About Us, www.medilljusticeproject.org/about-us-2 (last visited Apr. 14,

2016); The National Registry of Exonerations, Our Mission, Univ. of Mich.

Law Sch., www.law.umich.edu/special/exoneration/Page/mission.aspx. 3


        2The   results were inconclusive in twenty percent or so remaining cases. Id.
        3Organized efforts to examine wrongful convictions have reached Iowa. The
Innocence Project of Iowa has affiliations with the University of Iowa Law School and
Drake Law School. About the Innocence Project of Iowa, Innocence Project of Iowa,
www.iowainnocence.org/about-innocence-project-iowa (last visited Apr. 14, 2016).
Governor Branstad has recently announced the creation of a Wrongful Conviction
                                            7

       The growing number of DNA-related exonerations provided the

opportunity for retrospective study 4—specifically, the study of what went

wrong in these cases where DNA evidence exonerated those that had

been convicted of serious crimes.               The retrospective study of these

convictions showed that they were frequently based upon false

confessions obtained from the defendant, 5 eyewitness identification that

proved to be unreliable, 6 failure of the state to turn over exculpatory
________________________
Division in the Office of the State Public Defender to systematically review and identify
potential cases involving wrongful convictions and pursue available legal remedies.
Press Release, Office of the Governor of Iowa, Governor Branstad Announces Creation of
the Wrongful Conviction Division (Oct. 26, 2015), https://governor.iowa.gov/
2015/10/governor-branstad-announces-creation-of-the-wrongful-conviction-division.
       4Although     DNA analysis has led to many recent exonerations, wrongful
convictions result from causes other than the lack of highly reliable scientific methods
at time of trial. See Daniel S. Medwed, Anatomy of a Wrongful Conviction: Theoretical
Implications and Practical Solutions, 51 Vill. L. Rev. 337, 356 (2006) (“[T]he bulk of
wrongful convictions . . . lack any biological evidence that could be subject to DNA
testing.”); Daniel S. Medwed, California Dreaming? The Golden State’s Restless Approach
to Newly Discovered Evidence of Innocence, 40 U.C. Davis L. Rev. 1437, 1440 (2007)
(estimating that only ten to twenty percent of criminal cases have biological evidence
capable of DNA testing).
       5See   Brandon L. Garrett, Convicting the Innocent: Where Criminal Prosecutions Go
Wrong 15–17 (2011) (noting how an exonerated defendant drew accurate diagrams of
three crime scenes though he had no direct knowledge); Steven A. Drizin & Richard A.
Leo, The Problem of False Confessions in the Post-DNA World, 82 N.C. L. Rev. 891, 891
(2004); Brandon L. Garrett, Judging Innocence, 108 Colum. L. Rev. 55, 88–90 (2008)
[hereinafter Garrett, Judging Innocence]; Brandon L. Garrett, The Substance of False
Confessions, 62 Stan. L. Rev. 1051, 1051 (2010); Richard A. Leo & Richard J. Ofshe,
The Consequences of False Confessions: Deprivations of Liberty and Miscarriages of
Justice in the Age of Psychological Interrogation, 88 J. Crim. L. & Criminology 429, 477–
79 (1998); see also Corley v. United States, 556 U.S. 303, 321, 129 S. Ct. 1558, 1570,
173 L. Ed. 2d 443, 458 (2009) (“[T]here is mounting empirical evidence that
[interrogation tactics] can induce a frighteningly high percentage of people to confess to
crimes they never committed . . . .”). But see Paul G. Cassell, The Guilty and the
“Innocent”: An Examination of Alleged Cases of Wrongful Conviction from False
Confessions, 22 Harv. J.L. & Pub. Pol’y 523, 586–87 (1999) (suggesting that false
confessions are not apparently pervasive but rather concentrated among the
intellectually disabled).
       6See Garrett, Judging Innocence, 108 Colum. L. Rev. at 78–82; Cynthia E. Jones,

The Right Remedy for the Wrongly Convicted: Judicial Sanctions for Destruction of DNA
Evidence, 77 Fordham L. Rev. 2893, 2929–32 (2009) [hereinafter Jones]; Daniel S.
Kahn, Presumed Guilty Until Proven Innocent: The Burden of Proof in Wrongful Conviction
                                          8

evidence, 7 use of unreliable informant testimony, 8 and ineffective

assistance of counsel. 9

       B. Wrongful Convictions and Plea Bargaining.                        The vast

majority of cases, however, are not decided after trial, but are resolved by

plea bargaining. 10 The United States Supreme Court has observed, “In

today’s criminal justice system . . . the negotiation of a plea bargain,

rather than the unfolding of a trial, is almost always the critical point for


________________________
Claims Under State Compensation Statutes, 44 U. Mich. J.L. Reform 123, 128 (2010)
[hereinafter Presumed Guilty] (noting the United States Department of Justice has
issued Eyewitness Evidence Guidelines, which were designed to help law enforcement
curb inaccurate identifications and incorporated more than twenty years of scientific
research on memory and interview techniques); Meghan J. Ryan & John Adams,
Cultivating Judgment on the Tools of Wrongful Conviction, 68 SMU L. Rev. 1073, 1088
(2015) [hereinafter Ryan & Adams]; see also United States v. Wade, 388 U.S. 218, 228–
29, 87 S. Ct. 1926, 1933, 18 L. Ed. 2d 1149, 1158 (1967) (noting challenges of
obtaining reliable eye witness identification); State v. Henderson, 27 A.3d 872, 919–21
(N.J. 2011) (revising procedures for eyewitness identification evidence in light of
advancing science under the due process clause of the New Jersey Constitution).
       7See  Kevin C. McMunigal, Guilty Pleas, Brady Disclosure, and Wrongful
Convictions, 57 Case W. Res. L. Rev. 651, 656–62 (2007) (reviewing effect of Brady
violations on wrongful convictions through guilty pleas); Ryan & Adams, 68 SMU L.
Rev. at 1093–96 (citing both intentional and unintentional conduct by law enforcement
as contributing to wrongful convictions).
       8See  Alexandra Natapoff, Snitching: Criminal Informants and the Erosion of
American Justice 69–72 (2008); Jones, 77 Fordham L. Rev. at 2936–37; see also United
States v. Colomb, 448 F. Supp. 2d 750, 753–56, 758 (W.D. La. 2006) (vacating
conviction based on new letter showing that government informant offered to purchase
documents and photographs to fabricate evidence).
        9See John H. Blume & Sheri Lynn Johnson, Gideon Exceptionalism?, 122 Yale

L.J. 2126, 2137–43 (2013); Stephen B. Bright, Legal Representation for the Poor: Can
Society Afford this Much Injustice?, 75 Mo. L. Rev. 683, 703–05 (2010); Michele
Nethercott, Indigent Defense: Faulty Forensic Evidence, The Champion, June 2003, at
61 (advocating that public defenders improve their “dismal” performance in catching
faulty forensic evidence by pooling resources and establishing public defender forensic
units).
       10Between 2008 and 2012, more than ninety-six percent of all criminal cases
culminated in plea bargains rather than trial.     U.S. Sentencing Comm’n, 2012
Sourcebook       of      Federal        Sentencing       Statistics     fig.     C,
www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-reports-and-
sourcebooks/2012/FigureC.pdf.
                                           9

a defendant.” Missouri v. Frye, 566 U.S. ___, ___, 132 S. Ct. 1399, 1407,

182 L. Ed. 2d 379, 390 (2012).

       The unlikelihood of an innocent defendant pleading guilty in open

court is an appealing assumption.              Kevin C. McMunigal, Guilty Pleas,

Brady Disclosure, and Wrongful Convictions, 57 Case W. Res. L. Rev. 651,

656 (2007) [hereinafter McMunigal, Guilty Pleas].                    The conventional

wisdom was that the problem of innocents pleading guilty was

exaggerated and the likelihood of persuading an innocent defendant to

falsely confess minimal.           Rodney Uphoff, Convicting the Innocent:

Aberration or Systemic Problem?, 2006 Wis. L. Rev. 739, 796–802 (2006).

       Recently, however, scholars have devoted increased attention to

the role of plea bargaining in false convictions. Just as the conventional

wisdom that an innocent party does not confess has been challenged, so

too has the conventional wisdom that innocent persons do not plead

guilty.        Many   scholars     now    recognize     that    at    least   in   some

circumstances, an innocent person may rationally decide to plead guilty.

       First, in an era of harsh punishments and sentence enhancement,

“[w]hen the deal is good enough, it is rational to refuse to roll the dice,

regardless of whether one believes the evidence establishes guilt beyond

a reasonable doubt, and regardless of whether one is factually

innocent.” 11 Russell D. Covey, Longitudinal Guilt: Repeat Offenders, Plea

       11The  James Ochoa case is a classic case cited by the commentators. Ochoa
was charged with a car-jacking robbery and faced a sentence of twenty years to life.
James      Ochoa,      Innocence      Project,     www.innocenceproject.org/cases-false-
imprisonment/james-ochoa (last visited Apr. 14, 2016). He accepted a plea with a two-
year sentence. Id. The stolen car was found, however, with clothing inside identified by
the victim as belonging to the perpetrator. Id. The clothing was subjected to DNA
testing and the real perpetrator ultimately identified and arrested. See Ochoa v. City of
Buena Park, No. SACV 07–00443–JVS (MLGx), 2008 WL 2003761, at *1 (C.D. Cal. Apr.
8, 2008); Garrett, Judging Innocence, 108 Colum. L. Rev. at 74 n.71; Peter A. Joy, Brady
and Jailhouse Informants: Responding to Injustice, 57 Case W. Res. L. Rev. 619, 626
(2007).
                                    10

Bargaining, and the Variable Standard of Proof, 63 Fla. L. Rev. 431, 450

(2011); see also John H. Blume & Rebecca K. Helm, The Unexonerated:

Factually Innocent Defendants Who Plead Guilty, 100 Cornell L. Rev. 157,

180 (2014) [hereinafter Blume & Helm]; Donald G. Gifford, Meaningful

Reform of Plea Bargaining: The Control of Prosecutorial Discretion, 1983 U.

Ill. L. Rev. 37, 49 (“The reality of sentencing differentials is generally

enough to deprive defendants of any real choice in plea bargaining.”).

Iowa has enacted a number of sentence enhancing statutes that could

give rise to a risk of such false guilty pleas.      See, e.g., Iowa Code

§§ 124.401A, .401C; id. § 901A.2; id. §§ 902.7, .8, .9(1)(c), .8A, .11, .14;

id. §§ 903B.1, .2.

      Second, in a somewhat different context, a defendant who prevails

in the appellate process may be willing to plead guilty to a lesser offense

and obtain immediate release based on time served rather than

experience delayed release depending upon the outcome of another trial.

Blume & Helm, 100 Cornell L. Rev. at 161, 177, 179 (citing examples of

the West Memphis Three, Sterling Spann, and Edward Lee Elmore). In

Iowa, for instance, Curtis McGhee agreed to an Alford plea to avoid a life

sentence, but later all charges were dismissed as a result of prosecutorial

misconduct. McGhee v. Pottawattamie County, 547 F.3d 922, 925 (8th

Cir. 2008).

      Third, while it might be assumed that no one knows better than

the defendant whether he committed the crime, this assumption may not

always be true. A defendant might not have adequate knowledge of the

elements of the crime and facts necessary to establish them to knowingly

and intelligently plead guilty. McMunigal, Guilty Pleas, 57 Case W. Res.

L. Rev. at 656–57; see Kevin C. McMunigal, Disclosure and Accuracy in

the Guilty Plea Process, 40 Hastings L.J. 957, 983–84 (1989).       Indeed,
                                    11

Rhoades’s lack of knowledge about what constitutes the elements of the

crime seems to have been a significant factor in his guilty plea in this

case.

        A prominent federal judge recently published an article raising

questions about the accuracy of guilty pleas, at least in some contexts.

Jed S. Rakoff, Why Innocent People Plead Guilty, N.Y. Rev. Books

(Nov. 20, 2014), www.nybooks.com/articles/2014/11/20/why-innocent-

people-plead-guilty/; see also Why Are People Pleading Guilty to Crimes

They     Didn’t   Commit?,     Innocence   Project   (Nov.   25,    2015),

www.innocenceproject.org/news-events-exonerations/2015/why-are-

people-pleading-guilty-to-crimes-they-didn2019t-commit/.

        Increasingly, there is empirical evidence to support the assertion

that innocent people sometimes plead guilty. In the original NIJ study in

1996, only one case was listed in which an innocent man entered an

Alford plea to avoid the death penalty. NIJ Report at 73–74. In 2015,

however, the National Registry of Exonerations reported that 65 out of

149 exonerations arose from guilty pleas.       The National Registry of

Exonerations, Exonerations in 2015 1 (2016), www.law.umich.edu/

special/exoneration/Documents/Exonerations_in_2015.pdf.            Thirteen

percent of all wrongful convictions listed in the National Registry of

Exonerations are the result of guilty pleas.     The National Registry of

Exonerations,      The     First   1,600     Exonerations    2      (2015),

www.law.umich.edu/special/exoneration/Documents/1600_Exoneration

s.pdf (collecting data from 1600 exonerations occurring between January

1989 and May 2015). According to the Innocence Project, 31 of the 330

postconviction DNA exonorees pled guilty to serious crimes. Alexandra

Natapoff, Negotiating Accuracy: DNA in the Age of Plea Bargaining 3 &
                                           12

n.15 (forthcoming 2016) [hereinafter Natapoff, Negotiating Accuracy],

http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2693218.

       Additional evidence that guilty pleas may be inaccurate can be

found in the record of mass exonerations arising from the Rampart and

Tulia investigations in California and Texas. See Russell Covey, Police

Misconduct as a Cause of Wrongful Convictions, 90 Wash. U. L. Rev.

1133, 1137–41 (2013) [hereinafter Covey, Police Misconduct]. 12 In these

mass exonerations, defendants pled guilty eighty-one percent of the time.

Id. at 1163. These defendants no doubt pled guilty because they feared

they would do much worse if they proceeded to trial. Id. at 1166. The

Rampart and Tulia experiences suggest that the problem of wrongful

conviction is not limited to those who contest their guilt at trial and that

in the context of these episodes, at least, the method of conviction made

little difference to the reliability of the underlying conviction.                 Id. at

1163. 13



       12Rampart    is an area northwest of downtown Los Angeles where extensive
unlawful police misconduct was uncovered in the late 1990s. See Covey, Police
Misconduct, 90 Wash. U. L. Rev. at 1137–39. In Tulia, located in Swisher County,
Texas, a police officer falsely claimed to have purchased powder cocaine from twenty
percent of the African American population. Id. at 1139–41.
        13Plea bargaining has long been a controversial feature of the American criminal

justice system. There are, of course, defenders of the institution of plea bargaining. For
example, Judge J. Harvie Wilkinson III has generally defended plea bargaining. See J.
Harvie Wilkinson, In Defense of American Criminal Justice, 67 Vand. L. Rev. 1099, 1105,
1139 (2014). Judge Wilkinson argues that the accuracy of pleas is promoted by the
requirement that pleas be “intelligent and voluntary.” Id. at 1139. He also notes that
the fact that plea bargaining occurs in “[t]he shadow of trial . . . diminishes the specter
of an innocent man copping a plea.” Id. at 1141. Judge Wilkinson further notes that to
constrain the autonomy of the accused in plea bargaining would disregard, rather than
respect, fundamental liberties. Id. at 1141–43; see also Scott W. Howe, The Value of
Plea Bargaining, 58 Okla. L. Rev. 599, 629–34 (2005) (generally defending plea bargains
though recognizing that convincing evidence exists that false guilty pleas do occur and
acknowledging that a plea bargain followed by the discovery of incontrovertible evidence
that proves innocence should result in exoneration, not enforcement of the bargain).
                                            13

       C. Remedies for Wrongful Imprisonment.                           In addition to

growing concern about wrongful convictions, there also has been an

increased recognition of the limited nature of available remedies.14

Wrongfully convicted persons may attempt to bring civil rights claims

under 42 United States Code section 1983 (2012), but nonconstitutional

mistakes are not actionable. Porter v. White, 483 F.3d 1294, 1308 (11th

Cir. 2007); Brandon L. Garrett, Innocence, Harmless Error, and Federal

Wrongful Conviction Law, 2005 Wis. L. Rev. 35, 53–54 (2005) [hereinafter

Garrett, Innocence].        Further, even where constitutional violations are

present, police and prosecutors are entitled to qualified or absolute

immunity.      Imbler v. Pachtman, 424 U.S. 409, 422–25, 96 S. Ct. 984,




        14Although it may be difficult to obtain relief under civil rights statutes, it might

not be impossible. Terry Harrington and Curtis McGhee brought civil rights claims
against prosecutors related to alleged prosecutorial misconduct in connection with their
trial on first-degree murder charges. In Harrington’s case, we ruled that prosecutors
suppressed evidence favorable to the accused in September 2003. Harrington v. State,
659 N.W.2d 509, 525 (Iowa 2003). Harrington and McGhee later filed a civil rights
claim against Pottawattamie County and prosecutors for their actions in the case.
McGhee v. Pottawattamie County, 475 F. Supp. 2d 862, 866 (S.D. Iowa 2007). The
federal district court ruled that prosecutors were absolutely immune from actions
related to their failure to turn over exculpatory evidence and their role in fabricating
jailhouse informant testimony; but the court ruled qualified immunity applied to
prosecutors for their actions in connection with the arrest of suspects without probable
cause and with the police officer’s alleged failure to turn over exculpatory evidence to
the defense. Id. at 899. After the Eighth Circuit affirmed in part and reversed in part,
see McGhee v. Pottawattamie County, 547 F.3d 922, 933 (8th Cir. 2008), the United
States Supreme Court granted certiorari. Pottawattamie County v. McGhee, 556 U.S.
1181, 129 S. Ct. 2002, 173 L. Ed. 2d 1083 (2009). Before the Court could decide the
issue, the parties reached a settlement on December 9, 2009, whereby Harrington was
to receive $7.03 million and McGhee $4.97 million. As a result, the case before the
Supreme Court was dismissed. Pottawattamie County v. McGhee, 558 U.S. 1103, 130
S. Ct. 1047, 175 L. Ed. 2d 641 (2010). McGhee, who had entered an Alford plea to
avoid a life sentence, filed a motion to vacate the plea. See Hans Sherrer, Curtis W.
McGhee         Jr.,     Forejustice,     www.forejustice.org/db/McGhee-Jr--Curtis-W.-.-
html (last visited Apr. 14, 2016). Ultimately the charges against McGhee were
dismissed. Harrington and McGhee settled a lawsuit against the City of Council Bluffs
and its police officers in October 2013 for a total of $6.2 million. Id.
                                    14

991–92, 47 L. Ed. 2d 128, 138–41 (1976); Garrett, Innocence, 2005 Wis.

L. Rev. at 108–09.

      Common law claims of malicious prosecution or abuse of process

are available, but one must prove malice.           Fink v. Shawangunk

Conservancy, Inc., 790 N.Y.S.2d 249, 250 (App. Div. 2005); Garrett,

Innocence, 2005 Wis. L. Rev. at 50.        A common law claim may be

available against counsel, see Barker v. Capotosto, 875 N.W.2d 157, 161

(Iowa 2016), but such claims will be present only for malpractice and

even responsible attorneys may have limited insurance coverage and

shallow personal pockets.     See Manuel R. Ramos, Legal Malpractice:

Reforming Lawyers and Law Professors, 70 Tul. L. Rev. 2583, 2602 &

n.89 (1996) (citing estimates that between thirty and fifty percent of all

attorneys are uninsured or underinsured).          And to the extent a

wrongfully convicted person is represented by a public defender,

immunity statutes that govern lawsuits against state employees may

apply. Harold H. Chen, Note, Malpractice Immunity: An Illegitimate and

Ineffective Response to the Indigent-Defense Crisis, 45 Duke L.J. 783,

791–802 (1996) (discussing states which grant qualified or absolute

malpractice immunity for public defenders).       Finally, a private bill is

theoretically available, but most wrongfully convicted persons lack

sufficient political power to achieve such results.       Bernhard, When

Justice Fails, 6 U. Chi. L. Sch. Roundtable at 93–94; see generally

Michael Avery, Obstacles to Litigating Civil Claims for Wrongful Conviction:

An Overview, 18 B.U. Pub. Int. L.J. 439 (2009) (describing additional

methods for wrongfully convicted persons seeking redress and their

associated hurdles).
                                         15
     IV. Overview          of    Wrongful      Imprisonment         Compensation
Statutes.

       A. Introduction.         In light of the renewed attention to wrongful
convictions, the obvious harm resulting from wrongful convictions, 15 and

recognition of the lack of available remedies, some twenty-seven states

have enacted wrongful imprisonment statutes. 16              See Daniel S. Kahn,

Presumed Guilty Until Proven Innocent: The Burden of Proof in Wrongful

Conviction Claims Under State Compensation Statutes, 44 U. Mich. J.L.

Reform 123, 134 & n.51 (2010) [hereinafter Kahn]. All of them provide

for compensation in some circumstances for wrongfully imprisoned

persons without a showing of government culpability that would be

required for traditional common law remedies.

       Proponents of compensation statutes have noted the difficulty in

getting such statutes enacted. As observed by Professor Bernhard, some

states have designed statutes to protect the state against envisioned civil

litigation. Adele Bernhard, Justice Still Fails: A Review of Recent Efforts

to Compensate Individuals Who Have Been Unjustly Convicted and Later

Exonerated, 52 Drake L. Rev. 703, 706 (2004) [hereinafter Bernhard,

Justice Still Fails]. Such opposition could be based upon perceived costs,

or fear that undeserving individuals will recover. Id. at 713.




       15See   generally Adrian Grounds, Psychological Consequences of Wrongful
Conviction and Imprisonment, 46 Canadian J. Criminology & Crim. Just. 165 (2004)
(providing an overview of psychological effects of wrongful imprisonment in the U.K.).
       16Another    approach is the establishment of independent innocence
commissions, state institutions with the power to study or even to review and
investigate individual postconviction claims of actual innocence. See David Wolitz,
Innocence Commissions and the Future of Post-Conviction Review, 52 Ariz. L. Rev. 1027,
1045–49 (2010).      Innocence commissions have convened in at least six states:
California, Connecticut, Illinois, North Carolina, Pennsylvania, and Wisconsin. Id. at
1046.
                                          16

       B. Wrongful Imprisonment Compensation Statutes Strictly

Limiting Recovery.         A few states have very tight restrictions on who

qualifies for recovery under their wrongful imprisonment compensation

statutes. For instance, Missouri, Montana, and Utah limit recovery to

those exonerated by DNA evidence. 17                 California, Illinois, Maine,

Maryland, and North Carolina limit relief only to situations where the

party has obtained a pardon from the Governor. 18 These statutes limit

potential compensation to cases in which guilt or innocence is

undebatable and to the few cases in which compensation is sufficiently

acceptable politically for the wrongfully convicted to have obtained a

gubernatorial pardon.

       C. Wrongful Imprisonment Statutes Limiting Recovery Based

on Causation. Some statutes are more generously framed but broadly

exclude from coverage persons who caused or brought about their

conviction because of their own conduct. For example, in West Virginia,

the wrongful imprisonment compensation statute declares that a

claimant must “not by his or her own conduct cause or bring about his

or her conviction.” W. Va. Code § 14-2-13a(c)(3) (2015). Similarly, the

New Jersey wrongful imprisonment compensation statute requires that a

claimant establish he “did not commit or suborn perjury, fabricate

evidence, or by his own conduct cause or bring about his conviction,” but

it excludes from that requirement “a confession or admission later found


       17Mo. Rev. Stat. § 650.058 (2015); Mont. Code Ann. § 53-1-214 (2015); Utah
Code § 78B-9-405(1) (2015); see also Kahn, 44 U. Mich. J.L. Reform at 137–38, 138
n.62; Donna McKneelen, “Oh Lord Won’t You Buy Me a Mercedes Benz?”: A Comparison
of State Wrongful Conviction Compensation Statues, 15 Scholar 185, 198 n.66 (2013).
       18Cal. Penal Code § 4900 (2014); 705 Ill. Comp. Stat. 505/8(c) (2014); Me. Stat.
tit. 14, § 8241(2)(c) (2015); Md. Code Ann. State Fin. & Proc. § 10-501(b) (2015); N.C.
Gen. Stat. § 148-82 (2015).
                                   17

to be false.”     N.J. Stat. 52:4C-3 (2014).         The federal wrongful

imprisonment compensation statute excludes those who “by misconduct

or neglect” cause their own prosecution. 28 U.S.C. § 2513.

      Among other things, these conduct disqualifications prohibit

recovery by claimants who seek to protect other guilty parties.       For

example, in Stevenson v. State, the claimant was wrongfully convicted

but deliberately shielded his identical twin brother who had actually

committed the crime.    520 N.Y.S.2d 492, 493 (Ct. Cl. 1987).      And in

Taylor v. State, the claimant did not meet his burden of showing that he

did not cause or bring about his conviction when he withheld

information implicating his wife in order to protect her.    605 N.Y.S.2d

172, 174 (App. Div. 1993), aff’d Williams v. State, 661 N.E.2d 1381 (N.Y.

1995); see also Moses v. New York, 523 N.Y.S.2d 761, 764 (Ct. Cl. 1987)

(denying a claimant who offered a false alibi compensation). These cases

stand for the proposition that claimants who experience imprisonment as

a result of an attempt to manipulate the system will not be rewarded by

compensation.

      D. Wrongful       Imprisonment        Compensation         Statutes

Foreclosing Recovery for Those Who Plead Guilty.            Some wrongful

imprisonment     compensation    statutes   reject   a   broad   causation

qualification but nonetheless exclude persons who plead guilty from

eligibility for compensation.   For example, Ohio law provides that a

claimant may bring an action under the statute if “[t]he individual was

found guilty of, but did not plead guilty to, the particular charge or a

lesser-included offense.”   See Ohio Rev. Code Ann. § 2743.48(A)(2)

(2014).   Similarly, the wrongful imprisonment compensation statute in

Oklahoma law provides that in order to recover, a claimant must show

“the individual did not plead guilty to the offense charged, or to any
                                     18

lesser included offense, but was convicted of the offense.” Okla. Stat. tit.

51, § 154(B)(2)(b) (2015).

      Several jurisdictions, however, have more tightly focused the

disqualification for those who have pled guilty.       Massachusetts, for

instance, requires a claimant “did not plead guilty to the offense charged,

or to any lesser included offense, unless such guilty plea was withdrawn,

vacated or nullified by operation of law on a basis other than a claimed

deficiency in the plea warnings . . . .”     Mass. Gen. Laws ch. 258D,

§ 1(C)(iii) (2015). The District of Columbia statute provides that recovery

is not available “to any person whose conviction resulted from his

entering a plea of guilty unless that plea was [an Alford plea].” D.C. Code

§ 2-425 (2016).   In California, payment is narrowly denied based on a

guilty plea only where “a claimant pled guilty with specific intent to

protect another from prosecution for the underlying conviction for which

the claimant is seeking compensation.” Cal. Penal Code § 4903(c) (2014).

While Virginia generally excludes those who have pled guilty, there is an

exception for persons who were sentenced to death, were convicted of

certain classes of felonies, or were convicted of any felony where the

punishment is life in prison.    Va. Code Ann. § 8.01-195.10(B) (2015).

Nebraska’s wrongful imprisonment compensation statute provides that a

claimant must show that the claimant

      did not commit or suborn perjury, fabricate evidence, or
      otherwise make a false statement to cause or bring about
      such conviction or the conviction of another, . . . except that
      a guilty plea, a confession, or an admission, coerced by law
      enforcement and later found to be false, does not constitute
      bringing about his or her own conviction . . . .

Neb. Rev. Stat. § 29-4603 (2015).

      E. Model Legislation.         The ABA has urged states to adopt

legislation providing for compensation to wrongfully imprisoned persons.
                                      19

See Am. Bar Ass’n, Section of Criminal Justice, Report to the House of

Delegates     1–2     (2005),    www.americanbar.org/content/dam/aba/

publishing/criminal_justice_section_newsletter/crimjust_policy_my0510

8a.authcheckdam.pdf.       The ABA Report recommends a condition

precedent    to   compensation      that   provides,   “The   claimant’s   own

misconduct should not have substantially contributed to the conviction.”

Id. at 1.

       The   Innocence    Project    has    proposed    a     model   wrongful

imprisonment statute. This model statute does not exclude persons who

plead guilty from seeking compensation. See Innocence Project, Model

Legislation: An Act Concerning Claims for Wrongful Conviction and

Imprisonment      3   (2014),    www.innocenceproject.org/free-innocent/

improve-the-law/CompensationModelBill2015.pdf.           In order to receive

compensation, a plaintiff must show that the claimant

       did not commit or suborn perjury, or fabricate evidence to
       cause or bring about his or her own conviction. However,
       neither a confession or admission later found to be false, nor
       a guilty plea to a crime the claimant did not commit
       constitutes bringing about claimant’s own conviction under
       this Act.

Id.; see Muhammad U. Faridi, Hillel Hoffman & Paul A. Montuori,

Undoing Time: A Proposal for Compensation for Wrongful Imprisonment of

Innocent Individuals, 34 W. New Eng. L. Rev. 1, 15–16, 45 (2012)

[hereinafter Faridi] (advocating the exclusion not of those who pled guilty,

but those who caused or brought about wrongful imprisonment “by

falsely giving an uncoerced confession of guilt, committing or suborning

perjury, or fabricating evidence”); Michael J. Saks et al., Model Prevention

and Remedy of Erroneous Convictions Act, 33 Ariz. St. L.J. 665, 710

(2001) (advocating the exclusion not of those who pled guilty, but only

claims where “[t]he claimant knowingly, intentionally, and voluntarily
                                        20

brought about the claimant’s own conviction”); see also Innocence

Commission       for   Virginia,    A    Vision     for   Justice:   Report    and

Recommendations Regarding Wrongful Convictions in the Commonwealth

of Virginia 102 (2005), www.exonerate.org/ICVA/full_r.pdf (“The Virginia

General Assembly should extend the availability of the writ of innocence

to prisoners who entered a plea other than not guilty.”).

      F. Iowa’s Wrongful Imprisonment Statute.                  Iowa enacted its

wrongful imprisonment statute in 1997.             1997 Iowa Acts ch. 196, § 1

(codified at Iowa Code § 663A.1 (1997)). The Iowa statute was preceded

by enactments of wrongful imprisonment statutes in California, Maine,

Maryland, New Hampshire, New York, North Carolina, Ohio, Tennessee,

Texas, West Virginia, and Wisconsin and by a federal statute and a

statute in the District of Columbia. 19           Iowa’s wrongful imprisonment

statute has not been amended since it was first passed in 1997.

      Iowa Code chapter 663A establishes a cause of action for damages

for a wrongfully imprisoned person. Iowa Code § 663A.1 (2015). In order

to be a wrongfully imprisoned person, the chapter requires that an

individual meet all of the following criteria:

             a. The individual was charged, by indictment or
      information, with the commission of a public offense
      classified as an aggravated misdemeanor or felony.

            b. The individual did not plead guilty to the public
      offense charged, or to any lesser included offense, but was
      convicted by the court or by a jury of an offense classified as
      an aggravated misdemeanor or felony.

            c. The individual was sentenced to incarceration for a
      term of imprisonment not to exceed two years if the offense
      was an aggravated misdemeanor or to an indeterminate term

      19See   Bernhard, When Justice Fails, 6 U. Chi. L. Sch. Roundtable at 73 & n.1
(collecting state, federal, and D.C. wrongful imprisonment statutes along with their
dates of enactment).
                                           21
         of years under chapter 902 if the offense was a felony, as a
         result of the conviction.

                d. The individual’s conviction was vacated or
         dismissed, or was reversed¸ and no further proceedings can
         be or will be held against the individual on any facts and
         circumstances alleged in the proceedings which had resulted
         in the conviction.

               e. The individual was imprisoned solely on the basis of
         the conviction that was vacated, dismissed, or reversed and
         on which no further proceedings can be or will be had.

Id. § 663A.1(1) (emphasis added). In addition to meeting the criteria in

(a) through (e) above, a claimant must prove by a clear and convincing

preponderance of evidence that the claimant is actually innocent. See id.

§ 663A.1(2).      For the purposes of this appeal, the key portion of this

provision is section 663A.1(1)(b).

     V. Caselaw Under Wrongful                  Imprisonment      Compensation
Statutes Related to Guilty Pleas.

         A. Introduction.       There have not been many cases under

wrongful imprisonment compensation statutes dealing with the impact of
guilty    pleas   on   the   eligibility   of   actually   innocent   persons   for

compensation. There is a smattering of caselaw, however, from Ohio and

New Jersey.

         B. Ohio Caselaw. In State v. Moore, the Ohio Court of Appeals

considered whether a claimant who pled guilty to murder was precluded

from relief under Ohio’s wrongful imprisonment statute.               847 N.E.2d

452, 453–54 (Ohio Ct. App. 2006).               The plaintiff had pled guilty to

murder charges on the advice of counsel who failed to inform him of

exculpatory evidence from gunshot residue testing.              Id. at 454.     The

claimant filed a motion for postconviction relief, which was granted. Id.

At the subsequent trial, evidence was admitted regarding the gunshot
                                    22

residue along with evidence indicating that another person had

confessed to the murder. Id. The claimant was acquitted. Id.

      The claimant then sought compensation under Ohio’s wrongful

imprisonment statute, which defined a wrongfully imprisoned individual

as one who “was found guilty of, but did not plead guilty to,” a felony or

aggravated felony. Id. at 454, 456. The Moore court noted under Ohio

law, a guilty plea that was not entered into knowingly, voluntarily, and

with effective assistance of counsel is void and had no legal effect. Id. at

456–57.     As a result, the Moore court concluded that the claimant’s

guilty plea was void. Id. at 457. The Moore court recognized that a strict

interpretation of the statute that would preclude recovery even for a void

guilty plea would thwart the remedial goals. Id.

      Similarly, in Houston v. State, the Ohio Court of Appeals

considered a case where a claimant pled guilty to the offense of having a

weapon while under disability.     977 N.E.2d 730, 732 (Ohio Ct. App.

2012). As in Moore, the claimant’s guilty plea was vacated. Id. at 735.

The court followed the reasoning in Moore in holding that the vacated

guilty plea was not a barrier to recovery under the Ohio statute. Id. at

739–40.

      The Ohio Supreme Court, however, took up the impact of guilty

pleas under the Ohio wrongful imprisonment statute in Dunbar v. State,

992 N.E.2d 1111, 1112 (Ohio 2013).          In Dunbar, the accused was

charged with three counts of felony abduction and one count of domestic

violence.   Id.   The accused agreed to plead guilty to one count of

abduction in exchange for a recommended sentence of community

control. Id. The court, however, sentenced him to two years in prison.

Id.
                                        23

      On appeal, Dunbar’s conviction was reversed. Id. The appellate

court concluded that the trial court erred by failing to advise Dunbar of

the   possibility    of   deviation   from   the   recommended   sentence   of

community control and by not giving him an opportunity to withdraw his

plea when the trial court imposed the sentence. Id.

      On remand, the guilty plea was vacated and the case went to trial.

Id. at 1113.        Dunbar was convicted of one count of abduction and

sentenced to a five-year prison term. Id. On appeal, however, Dunbar’s

conviction was again reversed. Id. The appellate court concluded that

there was insufficient evidence to support the verdict. Id. As a result,

Dunbar’s conviction and sentence were vacated and he was ordered

discharged. Id.

      Dunbar then sought relief under Ohio’s wrongful conviction

statute. Id. The trial court granted his motion for summary judgment.

Id. The State appealed. Id. The Ohio Court of Appeals concluded that

Ohio’s wrongful imprisonment statute “is ambiguous to the extent that it

does not explicitly state whether only valid guilty pleas will preclude

recovery, or whether guilty pleas that are void will also preclude

recovery.” Id. (quoting Dunbar v. State, No. 97364, 2012 WL 589561, at

*3 (Ohio Ct. App. Feb. 23, 2012)).                 It concluded that a strict

interpretation of the statute would “thwart the remedial goals of the

statute.”   Id. (quoting Dunbar, 2012 WL 589561, at *3).            It further

concluded that because Dunbar’s plea was not entered knowingly,

voluntarily, and intelligently, it was void and did not preclude Dunbar

from seeking compensation under the statute. Id.

      The Ohio Supreme Court reversed. Id. at 1117. It noted that a

judgment is traditionally void only when the court acts without subject

matter jurisdiction. Id. at 1115. The court reasoned that the basis for
                                       24

vacating Dunbar’s plea may have been an error in the exercise of

jurisdiction, it was not an act without jurisdiction. Id. at 1116. As a

result, the plea was voidable rather than void. Id.

      Further, the Ohio Supreme Court in Dunbar examined the

language of the statute.       Id.   It concluded that the statute was not

ambiguous.     Id.   The Ohio Supreme Court stated that under the

statutory language, the court was to presume that all guilty pleas, even

those that are later vacated, are includable because the statute provides

no exception for a person whose guilty plea is vacated on appeal. Id.

      C. New Jersey Caselaw. In Mills v. State, the New Jersey district

court considered the impact of a vacated guilty plea under a wrongful

imprisonment statute which required that the claimant “not by his own

conduct cause or bring about his conviction.”       86 A.3d 741, 747, 750

(N.J. Super. Ct. App. Div. 2014); see N.J. Stat. § 52:4C-3. The plaintiff’s

plea in Mills was vacated after an investigation by the United States

Department of Justice concluded that five members of the Camden police

department engaged in a conspiracy to deprive criminal defendants of

their constitutional rights.     Mills, 86 A.3d at 743.    The Mills court

provided very little analysis but concluded the fact that the defendants

pled guilty precluded compensation under the New Jersey statute. Id. at

750–51.

      D. Iowa Caselaw Related to Guilty Pleas. We have considered a

number of issues under Iowa Code section 663A.1.             See State v.

DeSimone, 839 N.W.2d 660, 665 (2013) (deciding whether a person

acquitted upon a retrial may bring a wrongful imprisonment claim); State

v. McCoy, 742 N.W.2d 593, 597–98 (Iowa 2007) (determining whether the

claimant established actual innocence); State v. Dohlman, 725 N.W.2d

428, 431 (Iowa 2006) (reviewing whether there was substantial evidence
                                   25

that the claimant had not established their right to recover under the

statute).   We have characterized the process under Iowa Code section

663A.1 as a two-step process.     Dohlman, 725 N.W.2d at 431 (“If the

criteria of both section 663A.1(1) and section 663A.1(2) are met, the

individual qualifies as a wrongfully imprisoned person.”). The first step

involves determining whether the claimant meets the five statutory

criteria required to be a wrongly imprisoned person.          Iowa Code

§ 663A.1(1).   If an individual meets the criteria, the second step is

determining whether the individual has proven by clear and convincing

evidence that the individual did not commit the offense or a lesser

included offense, or that the offense in question was not committed at

all. Iowa Code § 663A.1(2).

      With respect to the second prong, or the actual-innocence prong,

we have emphasized that under the statute, the claimant has the heavy

burden of proving actual innocence.       McCoy, 742 N.W.2d at 598;

Dohlman, 725 N.W.2d at 435. As we emphasized in McCoy and Dohlman,

it is not enough for a person seeking compensation as a wrongfully

imprisoned person to merely establish that a reviewing court determined

the conviction was not supported by substantial evidence. McCoy, 742

N.W.2d at 598; Dohlman, 725 N.W.2d at 433. The claimant that does not

show actual innocence by clear and convincing evidence is not entitled to

compensation. See Smith v. State, 845 N.W.2d 51, 59 (2014).

      We have not had occasion to consider or interpret Iowa Code

section 663A.1(1)(b) dealing with guilty pleas. We have, however, decided

in a number of cases that certain vacated guilty pleas are void.     For

instance, in State v. Boone, we stated that a guilty plea that is not

voluntary and knowing was “void.” 298 N.W.2d 335, 337 (Iowa 1980). In

Boone, we relied on a United States Supreme Court case using the same
                                     26

characterization.    Id. (citing McCarthy v. United States, 394 U.S. 459,

463–64, 466, 89 S. Ct. 1166, 1169, 1171, 22 L. Ed. 2d 418, 423–25

(1969)); see also State v. Rife, 260 Iowa 598, 602, 149 N.W.2d 846, 848

(Iowa 1967) (stating an involuntary plea renders any judgment based

thereon is void). Thus, if we took the interpretative approach of the Ohio

intermediate appellate courts in Moore and Houston, the guilty plea in

this case would be void and not a disqualifying event under the Iowa

wrongful imprisonment statute.

    VI. Analysis    of         Rhoades’s       Wrongful     Imprisonment
Compensation Claim.

      A. Positions of the Parties.        While Rhoades recognizes that he

pled guilty to the offense which gave rise to his imprisonment, that guilty

plea was later vacated. Citing the Ohio appellate court cases, Rhoades

asserts that an invalid guilty plea is a nullity and cannot form a basis for

denying relief under Iowa Code chapter 663A.              He supports his

contention with an affidavit from former State Representative William

Bernau, the sponsor of the legislation which created the remedy. Bernau

maintained that the purpose of the statute was to allow recovery of those

who were wrongfully imprisoned but to prevent recovery by those who

are acquitted on a procedural basis. Rhoades asks that we reverse the

district court and adjudicate Rhoades as a wrongfully imprisoned person.

      The State responds that Rhoades is not a wrongfully imprisoned

person because he “pled guilty to the public offense charged.” Iowa Code

§ 663A.1(1)(b).     In addition to arguing the statute plainly excludes

coverage of those who plead guilty, the State emphasizes the decision in

Dunbar, 992 N.E.2d at 1116. As noted above, the Ohio Supreme Court

in Dunbar concluded under a statute similar to Iowa’s that a vacated

guilty plea is a disqualifying event under the statute.
                                    27

      B. Discussion.

      1. Principles of statutory interpretation.   We begin by reviewing

principles of statutory interpretation. It is of course true that where the

language chosen by the legislature is unambiguous, we enforce a statute

as written. McGill v. Fish, 790 N.W.2d 113, 118 (Iowa 2010). But as our

cases amply demonstrate, great care must be used before declaring a

statute unambiguous. See Rolfe State Bank v. Gunderson, 794 N.W.2d

561, 564 (Iowa 2011).        We have noted the need to be circumspect

regarding narrow claims of plain meaning and must strive to make sense

of our law as a whole. Id.

      Consistent with our caselaw, the leading treatise on statutory

construction cautions against indiscriminate use of the plain meaning

approach, noting that “invocation of the plain meaning rule may

represent an attempt to reinforce confidence in an interpretation arrived

at on other grounds.”    See 2A Norman J. Singer & Shambie Singer,

Statutes and Statutory Construction, § 46:1, at 161–62 (7th ed. rev.

2014). The treatise further notes “it would seem difficult, or impossible,

for courts to determine the meaning of a statutory term or provision

without any contextual consideration.” Id. § 46:4, at 199–200.

      Consistent with the treatise’s characterization, the determination

of whether a statute is ambiguous does not necessarily rest on close

analysis of a handful of words or a phrase utilized by the legislature, but

involves consideration of the language in context.      For example, the

phrase “all information” is plain enough and certainly as plain, if not

plainer, than the plea bargain language in this case.     Yet we inquired

further and determined that, in context, all discovery did not literally

mean all discovery. Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice,

867 N.W.2d 58, 79 (Iowa 2015). Similarly, in context, “all liens” refers to
                                    28

judgment liens.   U.S. Bank Nat’l Ass’n v. Lamb, 874 N.W.2d 112, 119

(Iowa 2016); see also Reg’l Util. Serv. Sys. v. City of Mount Union, 874

N.W.2d 120, 127 (Iowa 2016) (holding the meaning of statutory terms

may depend on context).

      A statute is ambiguous if reasonable minds differ or are uncertain

as to the meaning of the statute.        Mall Real Estate, L.L.C. v. City of

Hamburg, 818 N.W.2d 190, 198 (Iowa 2012). Here, the parties present

two plausible interpretations of the statute. As the State suggests, it is

plausible to view the statute as disqualifying all claimants who plead

guilty regardless of whether the guilty pleas are later vacated.       This

interpretive approach views the guilty plea disqualification as a variant of

the cause restrictions found in wrongful termination statutes. Even if an

accused pleads guilty via a guilty plea that is later vacated, the accused

has, as a matter of fact, played a role in causing subsequent

incarceration.

      On the other hand, we ordinarily assume when a legislature enacts

statutes it is aware of the state of the law. Iowa Farm Bureau Fed’n v.

Envtl. Prot. Comm’n, 850 N.W.2d 403, 434 (Iowa 2014); Ackelson v.

Manley Toy Direct, L.L.C., 832 N.W.2d 678, 688 (2013); State v. Adams,

810 N.W.2d 365, 370 (Iowa 2012); Hines v. Ill. Cent. Gulf R.R., 330

N.W.2d 284, 288–89 (Iowa 1983).           In 1997, there was ample Iowa

caselaw, and indeed caselaw from the United States Supreme Court,

standing for the propositions that guilty pleas may be found to be void,

which usually means void ab initio and for all purposes.        Boone, 298

N.W.2d at 337; see McCarthy, 394 U.S. at 463–64, 466, 89 S. Ct. at

1169, 1171, 22 L. Ed. 2d at 423–25. The question arises whether the

legislature intended to disqualify from compensation those who plead

guilty when the guilty plea later is found to be void, and thus have no
                                    29

effect, by the courts. In other words, did the legislature intend a void

guilty plea, which has no effect whatsoever, to lead to disqualification

under the statute?    This interpretive approach was taken by the Ohio

appellate courts in Moore and Houston.

      When a statute is ambiguous, we inquire further than the text. We

consider “the objects to be accomplished and the evils and mischiefs

sought to be remedied.”     Klinge v. Bentien, 725 N.W.2d 13, 18 (Iowa

2006) (quoting State v. Schultz, 604 N.W.2d 60, 62 (Iowa 1999)). We seek

to advance, rather than defeat, the purpose of the statute.        State v.

Tesch, 704 N.W.2d 440, 451 (Iowa 2005).             When the statute is

ambiguous, we may consider, among other things, “[t]he object sought to

be obtained,” “[t]he circumstances under which the statute was enacted,”

and “the consequences of a particular construction.” Iowa Code § 4.6.

      In considering the statute in its full context, we do not give weight

to the affidavit submitted by Rhoades from a former state legislator. On

occasion, we have stated that a court may consider affidavits from

legislators describing the factual background of legislation. See Miller v.

Bair, 444 N.W.2d 487, 488 (Iowa 1989). We have consistently, however,

held that affidavits from legislators or former legislators are inadmissible

on the subject of legislative intent.    Consolidated Freightways Corp. v.

Nicholas, 258 Iowa 115, 122–23, 137 N.W.2d 900, 905 (1965); Tennant v.

Kuhlemeier, 142 Iowa 241, 245, 120 N.W. 689, 690 (1909). We do not

depart from our established precedent in this case.

      Before we confront the main fighting issue in this case, we reject

Rhoades’s contention that he has demonstrated that he is actually

innocent under the second prong of Iowa’s wrongful imprisonment

compensation statute.     In our decision on Rhoades’s postconviction

appeal, we did not declare Rhoades innocent; we only determined that
                                          30

there was not sufficient evidence to support his guilty plea.                      See

Rhoades, 848 N.W.2d at 33.             We remanded to the district court for

further proceedings. Id. At that point, the State dismissed the case. The

discretionary decision of the State to dismiss the case does not establish

actual innocence.      See Wilson v. New York, 7 N.Y.S.3d 217, 219 (App.

Div. 2015). On appeal, Rhoades now seeks a declaration from us that he

is qualified to make a claim under Iowa Code chapter 663A. However,

because he has not established actual innocence, he is at most entitled

to a remand to the district court for further proceedings in which he can

make such a showing.

       2. Analysis of Iowa’s wrongful imprisonment compensation statute

regarding guilty pleas. Based on our review of the statute, we conclude

that the guilty plea provisions of the Iowa wrongful imprisonment statute

should be interpreted as a type of cause requirement that categorically

bars those who have pled guilty. We come to this conclusion for several

reasons, none of which are solely determinative but which cumulatively

persuade us to so interpret the Iowa statute.

       First, while not necessarily dispositive, the language of the statute

is our starting point.       State v. Nicoletto, 845 N.W.2d 421, 429 (Iowa

2014), superseded by statute, 2014 Iowa Acts ch. 1114, § 1. Notably, the

statute uses past tense conjugations—i.e., “did not plead guilty” and

“was convicted”—allowing an interpretation that the statute is focused on

the conduct of the defendant as a matter of historical fact and not the

legal conclusion of a court on the validity of the guilty plea. 20



       20The parties have not presented us with any relevant analysis of the legislative
history of the enactment of Iowa Code chapter 663A. Our independent review has
yielded nothing of value on the narrow issue before us.
                                      31

      We also note that in other somewhat related contexts, the

legislature has expressly allowed relief to those who plead guilty.        For

example, Iowa’s DNA statute provides that persons who have pled guilty

may still obtain DNA testing if the claimant makes a showing that the

DNA evidence “would have . . . invalidated [their] guilty plea.” Iowa Code

§ 81.10(2)(l). Although this statute was passed eight years after Iowa’s

wrongful imprisonment statute, see 2005 Iowa Acts ch. 158, § 10, and

thus the temporal relationship between the two statutes is somewhat

attenuated, the difference in linguistic approach between Iowa’s DNA

statute and the wrongful imprisonment statute offers at least some

support for the view that if the legislature intended to provide relief to

those who plead guilty, it knows how to do it.          Farmers Coop. Co. v.

DeCoster, 528 N.W.2d 536, 538–39 (Iowa 1995) (holding when a statute

with respect to one subject contains a given provision, the omission of

such provision from a similar statute tends to show a different intent

existed).

      Second, the guilty plea language in our statute should be

evaluated against the backdrop of the development of wrongful

imprisonment statutes nationally.          See Rathje v. Mercy Hosp., 745

N.W.2d 443, 459–60 (Iowa 2008) (canvassing national legal developments

as an aid in interpreting Iowa statute).            With the exception of

New Hampshire,       legislatures   have    generally   declined   to   extend

compensation to all wrongfully imprisoned persons who are found

actually innocent.      Instead, there have been limitations apparently

designed to focus compensation on the most deserving defendants and to

avoid the potential direct and transactional costs of a less qualified and

more generous system.
                                      32

      As noted above, a number of states have refused to provide for

compensation for claimants who have caused their conviction.            Under

this approach, the state should not pay for convictions for which the

accused is in part responsible.      Thus, the notion that some potential

claimants should be denied compensation because of their participation

in the process that led to conviction was not an alien concept in the

development of wrongful imprisonment statutes.

      Such a wide-open cause approach is subject to criticism because,

for instance, a coerced confession might disqualify a person from seeking

compensation even though DNA testing exonerates the claimant. It thus

makes sense to regard the Iowa statute as a narrower, tighter version of

the cause requirement, which disqualifies persons who plead guilty but

not persons such as those who provided coerced confessions without

pleading guilty.      The notion that cause limitations in wrongful

imprisonment statutes are commonplace gives some credence to the view

that the legislature intended its plea bargain limitation to be historical,

and not legal, in character.     The strong causation theme in wrongful

imprisonment legislation tends to undercut the approach of the Ohio

intermediate appellate courts in Moore and Houston and supports the

view that the statutory criteria are directed to the fact of a guilty plea, not

its underlying legality.

      Third, we note the peculiar features of a plea bargain.              The

legislature may have concluded that it is more unlikely that a person

who pleads guilty is actually innocent than when an accused takes a

case to trial. A plea bargain also may be regarded as a contract where

both sides ordinarily obtain a benefit. One of the benefits to the state

from a plea bargain is finality. See Christian v. Ballard, 792 F.3d 427,

444 (4th Cir. 2015). As noted by the United States Supreme Court in
                                    33

Brady v. United States, factors favoring pleas include risk avoidance,

conservation of prosecution and court resources, efficiency, and

timeliness of disposition. 397 U.S. 742, 752, 90 S. Ct. 1463, 1471, 25

L. Ed. 2d 747, 758 (1970). The legislature could rationally believe that

allowing one who pleads guilty to later seek compensation from the state

unduly unravels the benefit of the bargain.

      Fourth, we note that while a plea bargain may occur in the shadow

of a trial, and while the nature of the plea bargain may be affected by the

merits, there nonetheless is no trial record. Where a person convicted

after a trial claims actual innocence under Iowa’s compensation statute,

the reviewing court has the benefit of a contemporaneously developed

record to assist in the determination of whether the claimant has met his

or her burden.

      In the guilty plea context, however, there will be no such record.

As a result, the ability of the trial court to accurately determine a claim

of actual innocence may be more difficult in the context of a plea bargain

than it is when a claimant has been convicted at trial. One may argue

that the risk of nuisance lawsuits in which there are no baseline

evidentiary records may be heightened compared to circumstances in

which there is a record established at a contemporaneous trial.       J.H.

Dingfelder Stone, Facing the Uncomfortable Truth: The Illogic of Post-

Conviction DNA Testing for Individuals Who Pleaded Guilty, 45 U.S.F. L.

Rev. 47, 56–60 (2010) (noting the lack of contemporaneous record in plea

bargaining contexts).

      Finally, an expansive interpretation of the state’s waiver of

sovereign immunity in the wrongful imprisonment compensation statute

could have significant fiscal consequences. State v. Young, 265 S.W.3d

697, 707–08 (Tex. App. 2008); Lawrence Rosenthal, Second Thoughts on
                                                34

Damages for Wrongful Convictions, 85 Chi.-Kent L. Rev. 127, 134 (2010)

(questioning costs and benefits of public insurance for wrongful

convictions when government resources are limited and in demand from

other forms of social insurance). The legislature could reasonably have

decided      to   limit      its   financial    exposure     for    wrongful    conviction

compensation.

      We note that a blanket exclusion of otherwise qualified actually

innocent persons from compensation because of a guilty plea has been

subject to criticism. Only a very small percentage of those charged with

felonies actually go to trial. For example, in Iowa only 1.5 percent of the

felony convictions were the result of a jury trial in 2012.                     See Court

Statistics        Project,         National       Center      for      State      Courts,

www.ncsc.org/Sitecore/Content/Microsites/PopUp/Home/CSP/CSP_Cri

minal (select data year “2012”; select table “Felony Jury Trials and

Rates”) (last visited Apr. 14, 2016). Thus, an interpretation of the statute

that disqualifies all persons who plead guilty, regardless of the legal

status of their plea at the time they seek compensation, dramatically

narrows the class of persons entitled to compensation for wrongful

imprisonment.        Under this interpretation of the Iowa statute, one who

pled guilty but can still prove actual innocence by clear and convincing

evidence is not entitled to compensation. Of course, this approach could

be considered a strength or a weakness, depending upon one’s point of

view and policy preference.

      We      also    recognize       the      scholarship   that    suggests    innocent

individuals may plead guilty to crimes for a variety of reasons, “including

ineffective assistance of counsel, overwhelming evidence of guilt based on

false confessions or inaccurate forensics, financial and social reasons

such as to avoid a costly, embarrassing trial, and pressure by busy
                                    35

defense lawyers and prosecutors.” Faridi, 34 W. New Eng. L. Rev. at 15;

see Bernhard, Justice Still Fails, 52 Drake L. Rev. at 721 (arguing when

an innocent person pleads guilty to a crime, the plea is “neither

symptomatic of unworthy behavior nor proof of complicity in crime”).

Recent empirical information from the National Registry of Exonerations

described above tends to confirm this view. Thus, the link between plea

bargaining and guilt may not be as strong as previously supposed.

      We further acknowledge that the categorical approach barring

anyone who has pled guilty for compensation may produce results that

seem unattractive.     A person who pled guilty based in part on a

confession later found to be coerced cannot seek compensation, while a

codefendant who similarly confessed and was convicted at trial would be

eligible for compensation. A person charged with first-degree murder but

who pleads guilty to a lesser included offense in order to avoid a life

sentence and is later exonerated by DNA evidence would be ineligible. Or

as in the case of Curtis McGhee, a person who has been incarcerated for

a long time under a vacated conviction but is offered the prospect of

immediate release in exchange for an Alford plea is not eligible for

compensation.    See Gross, 95 J. Crim. L. & Criminology at 537–38

(discussing the Curtis McGhee case).

      The above difficulties have led the drafters of various model

wrongful imprisonment statutes to decline to categorically bar persons

who plead guilty. Many academic commentators agree. See Bernhard,

Justice Still Fails, 52 Drake L. Rev. at 721; Natapoff, Negotiating Accuracy

at 16 (urging amendment of the “master list of wrongful conviction

causes” to include plea bargaining).

      Although there are substantial arguments that a guilty plea should

not disqualify a claimant from seeking compensation for wrongful
                                      36

imprisonment in all instances, we conclude—based on the language of

the statute, the ability of the legislature to use qualifying language in

other statutes related to exoneration, the nature of a guilty plea, the lack

of a record generated in guilty plea cases, and the potential fiscal

impact—that the legislature made a different judgment in 1997. Our job

is to do the best we can in interpreting the meaning of legislation. We do

not expand the scope of legislation based upon policy preferences. See

Nicoletto, 845 N.W.2d at 426; State v. Wedelstedt, 213 N.W.2d 652, 656–

57 (Iowa 1973).

      In   balancing   all   the   considerations,   we   think    the   best

interpretation of Iowa Code section 663A.1(1)(b) is that it categorically

excludes all persons who plead guilty from Iowa’s wrongful imprisonment

statute.   This interpretation leads to a narrow but not impractical or

absurd result. As we have stated before, if we have missed the mark, the

legislature may respond to correct it. Rathje, 745 N.W.2d at 463. We

thus conclude that Rhoades is not entitled to pursue a claim for wrongful

imprisonment under Iowa Code section 663A. As a result, the district

court properly dismissed his claim.

      AFFIRMED.

      Cady, C.J., and Wiggins and Hecht, JJ., join this opinion.

Waterman, J., files a specially concurring opinion in which Mansfield, J.,

joins. Zager, J., files a separate specially concurring opinion.
                                         37
                                                  #15–1169, Rhoades v. State

WATERMAN, Justice (concurring specially).
       I respectfully concur in the result only. To me, the plain language

of   the   statute   is   dispositive.    The   legislature   limited   wrongful

imprisonment claims to those who meet the specified requirements for

the status of a “wrongfully imprisoned person.” One requirement is that

“[t]he individual did not plead guilty to the public offense charged.” Iowa

Code § 663A.1(1)(b) (2015). Nick Rhoades in fact did plead guilty. He

therefore is ineligible for any recovery of money damages under the

unambiguous language of the statute. No further analysis is required.

       Mansfield, J., joins this special concurrence.
                                     38

                                                #15–1169, Rhoades v. State

ZAGER, Justice (concurring specially).

      I respectfully concur in the result only. I write separately because

I would deny relief to Rhoades under the facts of his case. As I stated in

my dissent in Rhoades v. State, the record, when viewed as a whole and

allowing all reasonable inferences, provided an ample factual basis for

his guilty plea. 848 N.W.2d 22, 39 (Iowa 2014) (Zager, J., dissenting). I

found in that case that his guilty plea was valid, unaffected by any claim

of ineffective assistance of counsel.     Id.   The wrongful imprisonment

statute requires a finding that “[t]he individual did not plead guilty to the

public offense charged.” Iowa Code § 663A.1(1)(b) (2015). Not only did

Rhoades enter a guilty plea, but his guilty plea was supported by a

factual basis. He therefore fails to meet the threshold requirement of the

statute.   Rhoades’s valid entry of a factually sufficient guilty plea

deprives him of the right to recover under the statute.